IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                            Assigned on Briefs February 7, 2006

                 STATE OF TENNESSEE v. CLARICE PERKINS

                     Appeal from the Circuit Court for Madison County
                              No. 05-160   Roger Page, Judge



                    No. W2005-01643-CCA-R3-CD - Filed March 28, 2006


This is an appeal from the order of the trial court denying the Defendant’s motion to withdraw guilty
pleas and motion to dismiss all charges. The Defendant, Clarice Perkins, was convicted of two
counts of aggravated assault pursuant to entry of guilty pleas. She received an effective eight-year
sentence to be served on probation. After sentencing, but before the judgments became final, the
Defendant filed pro se motions to withdraw her guilty pleas and to dismiss all charges. After
conducting an evidentiary hearing, the trial court denied both motions. On appeal, the Defendant
raises two issues: the trial court erred in denying (1) the Defendant’s motion to withdraw her guilty
pleas, and (2) the Defendant’s motion to dismiss all charges. We affirm the judgment of the trial
court.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

DAVID H. WELLES, J., delivered the opinion of the court, in which JERRY L. SMITH and NORMA
MCGEE OGLE, JJ., joined.

Clarice Perkins, Pro Se.

Paul G. Summers, Attorney General and Reporter; Rachel E. Willis, Assistant Attorney General;
Jerry Woodall, District Attorney General; and Jim Thompson, Assistant District Attorney General,
for the appellee, State of Tennessee.

                                            OPINION


                                              FACTS

       The issues raised in this appeal stem from an October 2004, altercation between the
Defendant and two employees of a walk-in medical clinic in Jackson. A Madison County grand jury
returned an indictment against the Defendant in February of 2005, charging her with two counts of
aggravated assault with a deadly weapon for injuring one person and placing another in fear of bodily
injury. See Tenn. Code Ann. § 39-13-102. The Defendant was arraigned and appointed counsel in
March of 2005. Appointed counsel was subsequently allowed to withdraw because the Defendant
retained new counsel, (“Trial Counsel”). On June 22, 2005, the day before Defendant was to go to
trial, she informed the court she wished to accept a plea agreement, and a guilty plea hearing was
conducted.

       At the guilty plea hearing, the facts underlying the convictions at issue were described by the
prosecutor as follows:

                [T]he State would show upon a trial in regard to Count One that on October
         the 15th, 2004, in Madison County, Tennessee, the Defendant did intentionally
         and/or knowingly cause Debra French, the victim, to be in reasonable fear of
         imminent bodily injury by use of a deadly weapon; to wit: a heavy object. I think
         proof would show this turned out to be a heavy tape dispenser.
                In regards to Count Two the State would show that on this date in Madison
         County, Tennessee, the Defendant did intentionally cause bodily injury to the victim,
         Bronwyn Henry, now I think Bronwyn Bentley, by use of a deadly weapon; to wit:
         a heavy object that turned out to be a heavy tape dispenser.1

The Defendant testified that these facts, as recounted by the prosecutor, were correct.2

        The trial court conducted a thorough plea colloquy in which he asked the Defendant, among
other inquiries, the following: if at anytime during the plea hearing that you do not understand
something, will you speak up; is the information on the plea agreement and trial waiver form correct;
and, do you “understand everything on this form?” To these questions the Defendant answered in
the affirmative. The trial court next explained to the Defendant that she had the right to: a trial; to
plead not guilty; to counsel; to confront witnesses; to testify in her defense; and the right to appeal
a conviction if she lost at trial. Upon explanation of these rights, the following exchange took place:

         1
         The record reflects that the State amended the indictment at the guilty plea hearing to conform to the evidence,
moving the allegation of bodily injury from count one to count two, and the allegation of placing another in fear of injury
from count two to count one.

         2
          The Defendant later changed her mind concerning the facts, and in an affidavit accompanying her “Motion
to Dismiss All Charges,” she recounted the confrontation with the two victims quite differently:
        As I preceded [sic] to leave I told them that they were the Rudest people that I have seen. W hen I
        turned to leave the office, the nurse strut [sic] me hard, when I asked her why she hit me she push [sic]
        me and told me to get out of the office. Scuffle ensued when she pushed me after striking me on my
        arm and hand. W hen the scuffle started the secretary came around and started hitting me from the
        back and kicking me. I was trying desperately to get out of the office I was in fear of my life. They
        pulled my wig off and continue to pursuit [sic] and fight me as I struggle out of the door. After I got
        out of the door and was struggling to get away, one of the women hit me and sprayed me with a fire
        extinguisher after I got out the door, when we were on the ground outside the door. The woman that
        was hitting me with the fire extinguisher hit the woman that I was tussling with several times also with
        the fire extinguisher that she was hitting me with, that is when the woman was injured. Her friend
        injured her, not me.

                                                           -2-
                 THE COURT: Now, do you understand these rights?

                 THE DEFENDANT: Yes, sir.

                THE COURT: By pleading guilty you’re giving up your right to a trial, to an
        appeal, to a sentencing hearing, as well as all these other rights I’ve just gone over.
                By pleading guilty you’re admitting to me that you committed the crime to
        which you are pleading.
                If I accept your plea it will close your case as far as your guilt or innocence
        is concerned. Also, you will have a conviction on your record for these Class C
        felonies.
                . . . Do you understand all this?

                 THE DEFENDANT: Yes, sir.

        The trial court also asked the Defendant if her pleas were being entered knowingly and
voluntarily, to which she replied, “Yeah.” When asked if anyone had threatened her or promised her
anything to coerce her into pleading guilty, she replied in the negative. The trial court also
specifically asked the Defendant if she understood the recommended sentence outlined in the plea
agreement, and if pleading guilty and accepting the agreed sentence was “really what you want to
do,” to which the Defendant replied in the affirmative. Additionally, the Defendant testified that
she was satisfied with the representation she received from Trial Counsel. After completing the plea
colloquy, the trial court accepted the Defendant’s two guilty pleas3 and entered convictions for two
counts of Class C felony aggravated assault. The court sentenced the Defendant to four years for
each conviction to be served consecutively for an effective sentence of eight years, to be served on
probation.

        On June 27, 2005, five days after pleading guilty, the Defendant filed a pro se motion to
withdraw her guilty pleas alleging she was “misled” and coerced into accepting a plea agreement she
did not understand. A few days later, the Defendant filed a pro se motion to “Dismiss All Charges,”
alleging there was insufficient evidence to charge her for the crimes for which she was convicted.
She stated that the State could better utilize its resources by dropping the case against her and
concentrating on “crimes worthy of its time and energy.”

        In July of 2005, an evidentiary hearing was conducted on the Defendant’s two motions, at
which the Defendant, proceeding pro se, called one witness. Ms. Gertrude Randolph testified that
she sat in on a meeting between the Defendant and Trial Counsel, and that Trial Counsel was
“irritable” at this meeting. On cross-examination, Ms. Randolph testified that Trial Counsel was
“forceful” in presenting her views, opinions and advice.



        3
          The record reflects that the Defendant entered a “best interest” plea to count one of the indictment and a
standard guilty plea to count two.

                                                        -3-
        The Defendant also testified at the hearing that she did not read the plea agreement and trial
waiver form before she signed it; that she did not understand the form; and that the form was never
read to her or explained to her. The Defendant further testified that Trial Counsel coerced her into
accepting the plea agreement in part by claiming she was not ready to take the case to trial.

         On cross-examination, the Defendant admitted that she was informed of all her rights at the
guilty plea hearing by the judge. She also said she knew she was to speak up if she did not
understand anything, and further admitted that she stated at the hearing that she did understand all
of her rights as well as everything contained in the plea agreement and trial waiver form. However,
the Defendant maintained that despite what she said at the guilty plea hearing, she actually did not
understand. The Defendant also admitted that she told the judge she was entering her guilty pleas
knowingly and voluntarily at the plea hearing, but again insisted that she did not really know what
she was saying. Additionally, the Defendant admitted that she initially told the trial court that she
was satisfied with Trial Counsel’s representation. When asked if she was under the influence of
drugs or suffering from a mental defect when she entered her pleas, the Defendant replied in the
negative but added that she was under significant stress.

         Trial Counsel testified that she had twenty-three years of experience as an attorney and had
amply prepared for the Defendant’s trial. Trial Counsel stated that she thoroughly discussed with
the Defendant her options of accepting the plea agreement or going to trial and facing the possibility
of jail time, and that the Defendant understood these options. Trial Counsel further stated that the
Defendant seemed most concerned with simply avoiding jail time. Trial Counsel described the
Defendant’s sentence of total probation as “a sweetheart deal,” and noted that the Defendant was by
all accounts happy with the plea agreement right up to the time she called her probation officer and
thought he was “rude” to her. On cross-examination, Trial Counsel stated that she never promised
the Defendant that she would be “fully exonerated.” Rather, Trial Counsel stated that she informed
the Defendant she could get her out of doing jail time, and that is exactly what her plea agreement
allowed her to do.

        At the conclusion of the evidentiary hearing the trial court found that, with regard to the
Defendant’s motion to withdraw her guilty pleas, “what we have here is a person who is, number
one, trying to abuse the system and, number two, is trying to avoid harsher punishment.” The court
concluded:

       So based on the totality of the circumstances, I’m going to find, based on what I said
       to her during the guilty plea proceedings and based on the evidence that we have this
       morning, that Ms. Perkins did understand that plea and that it was knowingly and
       voluntarily given. Based on the totality of the circumstances I’m not going to allow
       a withdrawal.




                                                 -4-
As to the motion to dismiss, the trial court simply concluded that it “obviously will also be denied.”4
This appeal followed.

                                            ANALYSIS
        The Defendant now claims in her pro se appellate brief that the trial court erred in denying
her motion to withdraw guilty pleas and motion to dismiss all charges. To support these claims, the
Defendant, in no particular order, makes the following basic arguments: the court “mis-used” [sic]
the law to “clear the docket with reckless disregards [sic] for law and the judicial process;” she was
“over charged and mis-charged [sic] with aggravated assault; she was “[c]oerced into accepting a
plea bargain against her will;” she was “given a harsh sentence;” she had ineffective assistance of
counsel; “she is a black female and has been discriminated against;” there is insufficient evidence
to convict her of aggravated assault; and the trial court and the District Attorney “have been in
collusion in conspiring to treat Defendant pro se grossly unfairly.” In our view, the Defendant’s
arguments do not gain her relief.

I. Procedural Inadequacies
        The State argues in its appellate brief that both of the Defendant’s claims on appeal are
waived due to the Defendant’s failure to cite to any authority to support her arguments and failure
to make appropriate citations to the record. We note that our Court requires that appellants, on
appeal, present an argument, make appropriate references to the record, and cite relevant legal
authority in support of their arguments. See Tenn. Ct. Crim. App. R. 10(b).5 Additionally, all
Tennessee appellate courts require the appellant’s brief to contain an argument, citations to
authorities, and appropriate references to the record. See Tenn. R. App. P. 27(a)(7).6 Failure to
comply with these basic rules will ordinarily constitute a waiver of the issue. See Tenn. Ct. Crim.
App. R. 10(b); State v. Thompson, 36 S.W.3d 102, 108 (Tenn. Crim. App. 2000).

       In her appellate brief the Defendant fails to cite to any authority in support of her arguments
and fails to make “appropriate references to the record.”7 Additionally, the majority of the


         4
           The trial court issued a formal order denying the two motions on July 19, 2005. The court declared that the
motion to withdraw guilty pleas was denied because the Defendant “entered her guilty plea[s] knowingly and
voluntarily,” and she “failed to show any manifest injustice would result in not allowing the withdrawal of her plea[s].”
The trial court denied the motion to dismiss all charges because it “has not grounds to support it.”

         5
           “Issues which are not supported by argument, citation to authorities, or appropriate references to the record
will be treated as waived in this court.”

         6
           “An argument, which may be preceded by a summary of argument, setting forth the contentions of the appellant
with respect to the issues presented, and the reasons therefor, including the reasons why the contentions require appellate
relief, with citations to the authorities and appropriate references to the record (which may be quoted verbatim) relied
on.”

         7
          W hile the Defendant makes a few references to documents in the record on appeal, these references support
her argument of actual innocence or insufficient evidence, an argument that is inappropriate for the issues on appeal.
As such, we do not consider these cites “appropriate” references to the record.

                                                           -5-
Defendant’s “arguments” are either inappropriate for the issues raised on appeal, such as her multiple
challenges to the sufficiency of the evidence, or are merely conclusory statements concerning how
she was, in her view, treated unfairly. All of the Defendant’s arguments are largely unsupported by
the evidence contained in the record on appeal. Under these circumstances we are not obligated to
review any of the Defendant’s issues as they are presented. See State v. Keller, 813 S.W.2d 146, 150
(Tenn. Crim. App. 1991) (“Bald assertions unaccompanied by legal argument or citations to
authorities are waived.”). Nonetheless, because an adequate record has been provided for our
review, we will overlook these deficiencies and address the merits of the issues raised by the
Defendant on appeal.

II. Motion to Withdraw Guilty Pleas
        In her first issue on appeal, the Defendant claims that the trial court erred in denying her
motion to withdraw her guilty pleas. To support this claim, the Defendant argues that “[n]o
investigation was done by anyone that represented defendant pro se, her public defender tried to
make her take a plea bargain, the next attorney that she retained left her in court at a preliminary
hearing and did not properly represent her and would not return her phone calls.” Also, the
Defendant claims she was “[c]oerced into accepting a plea bargain against her will,” and that if she
had “good counsel, she would not have been indicted.” We interpret these allegations to be a claim
that she received ineffective assistance of counsel and therefore her guilty pleas were entered
unknowingly and involuntarily.

       Our supreme court has recently explained the standard for reviewing a trial court’s denial of
a motion to withdraw a guilty plea as follows:

               A defendant does not have a unilateral right to withdraw a plea. Whether a
       defendant should be permitted to withdraw a plea is a matter addressed to the sound
       discretion of the trial court, regardless of when the motion is filed. The trial judge
       “should always exercise his discretion with caution in refusing to set aside a plea of
       guilty, to the end that one accused of crime may have a fair and impartial trial.”
       “[W]hen a constitutional violation is shown, the trial court’s discretion is strictly
       curtailed.” The trial court’s decision “will not be reversed unless it clearly appears
       that there was an abuse of discretion.” An abuse of discretion exists if the record
       lacks substantial evidence to support the trial court’s conclusion.

State v. Crowe, 168 S.W.3d 731, 740 (Tenn. 2005) (internal citations omitted).

       The withdrawal of a guilty plea is governed by Tennessee Rule of Criminal Procedure 32(f):
       A motion to withdraw a plea of guilty may be made upon a showing by the defendant
       of any fair and just reason only before sentence is imposed; but to correct manifest
       injustice, the court after sentence, but before the judgment becomes final, may set
       aside the judgment of conviction and permit the defendant to withdraw the plea.




                                                 -6-
Tenn. R. Crim. P. 32(f). Our high court has noted that “[t]he more demanding standard, ‘to correct
manifest injustice,’ applies to motions [like the Defendant’s motion] which are filed after imposition
of sentence. This standard is based ‘upon practical considerations important to the proper
administration of justice.’” Crowe, 168 S.W.3d at 741 (quoting Kadwell v. United States, 315 F.2d
667, 670 (9th Cir. 1963)).

        Although “manifest injustice” is not defined in the rules of criminal procedure, courts have
identified on a case-by-case basis circumstances that meet the manifest injustice standard necessary
for withdrawal of a plea. See State v. Turner, 919 S.W.2d 346, 355 (Tenn. Crim. App. 1995). Our
supreme court has held that withdrawal of a guilty plea to correct manifest injustice is warranted
where: (1) the plea was entered through a misunderstanding as to its effect, or through fear and fraud,
or where it was not made voluntarily; (2) the prosecution failed to disclose exculpatory evidence as
required by Brady v. Maryland, 373 U.S. 83, 83 (1963), and this failure to disclose influenced the
entry of the plea; (3) the plea was not knowingly, voluntarily, and understandingly entered; and (4)
the defendant was denied the effective assistance of counsel in connection with the entry of the plea.
See Crowe, 168 S.W.3d at 742. Additionally, “[w]here there is a denial of due process, there is a
manifest injustice as a matter of law.” State v. Davis, 823 S.W.2d 217, 220 (Tenn. Crim. App. 1991).

        However, it is also well-settled law that a defendant’s mere change of heart about pleading
guilty, or a defendant’s dissatisfaction with the punishment ultimately imposed does not constitute
manifest injustice warranting withdrawal. See Crowe, 168 S.W.3d at 743; Henning v. State, 201
S.W.2d 669,671 (Tenn. 1947); Turner, 919 S.W.2d at 355. Moreover, the defendant bears the
burden of establishing that a plea should be withdrawn “to prevent ‘manifest injustice.’” Turner, 919
S.W.2d at 355.

         In this case, the Defendant argues that her guilty pleas should be withdrawn because they
were not knowingly, understandingly or voluntarily entered. We begin our analysis by noting that
the determination of whether a plea was entered voluntarily and knowingly is made based on the
totality of the circumstances. See Turner, 919 S.W.2d at 353. Upon considering the totality of the
circumstances in this case we cannot conclude that the Defendant established that she did not
knowingly and voluntarily enter her guilty pleas. The transcript from the guilty plea hearing reflects
that the trial court thoroughly and methodically explained the nature of the charges the Defendant
faced, all of her rights as an accused, and the consequences of entering a plea of guilty. The court
repeatedly asked the Defendant if she understood its instructions, to which she always answered in
the affirmative. The court also asked the Defendant if she was “sure” she wanted to go through with
the plea agreement, to which she also answered in the affirmative. The Defendant was also expressly
asked if she entered her pleas knowingly and voluntarily, to which she answered yes, and was asked
if she was being coerced in any manner, to which she answered no. Furthermore, the Defendant also
stated that she was satisfied with Trial Counsel’s representation.

         At the hearing on the motion to withdraw, the Defendant failed to present any evidence that
would indicate her pleas were entered unknowingly or involuntarily. To the contrary, the Defendant
testified that she was neither under the influence of any narcotics nor suffered from any mental


                                                 -7-
defects. The Defendant stated only that she was under stress. Additionally, Trial Counsel testified
that she thoroughly discussed the Defendant’s case with her as well as the “pros and cons” of
accepting the plea offer. Under these circumstances, we cannot conclude that the Defendant
established that she entered her guilty pleas unknowingly or involuntarily. Accordingly, we conclude
that there was no manifest injustice in this case, and therefore the trial court did not err in denying
the Defendant’s motion to withdraw her guilty pleas. This issue is without merit.

III. Motion to Dismiss All Charges
        In her second issue on appeal, the Defendant asserts that the trial court erred when it denied
her motion to dismiss all charges. In the motion to dismiss, the Defendant argued that “she is guilty
of nothing and us [sic] completely innocent of all charges.” In her appellate brief, the Defendant
again argues that there was insufficient evidence to support her convictions. While the Defendant
has not provided evidence beyond her own self-serving statements to support this allegation, we
conclude that the Defendant has waived all right to claim actual innocence or challenge the
sufficiency of the evidence upon which her convictions were based. The law is firmly established
that the entry of a knowing and voluntary guilty plea waives any challenge to the sufficiency of the
evidence on appeal. See Hobbs v. State 73 S.W.3d 155, 158-59 (Tenn. Crim. App. 2001) (holding
“[a]bsent some proof in the record that [the defendant’s] guilty plea was not knowingly and
voluntarily entered, the only conclusion that can be reached is that [the defendant] waived any
challenge to the sufficiency of the evidence upon entry of the guilty plea.”).

        In this case, the Defendant’s convictions were entered upon her pleas of guilty, in accordance
with a negotiated plea agreement. After the judgments of conviction were entered, the Defendant
moved to dismiss the charges against her based on her assertion that she was “guilty of nothing.”
The trial court found the motion to be without merit and denied the motion. We conclude that the
trial court did not err.
                                          CONCLUSION
          Based on the foregoing reasoning and authorities, we affirm the judgment of the trial court.



                                                       ___________________________________
                                                       DAVID H. WELLES, JUDGE




                                                 -8-